Title: From Benjamin Franklin to Michael Hillegas, 17 June 1781
From: Franklin, Benjamin
To: Hillegas, Michael


Sir,
Passy, June 17. 1781
The Bearer, Mr. Beyerlé, goes to America with Views of settling himself in that Country. His Father is a man of Substance, and will assist him with what may be sufficient to establish him, if there may be a Prospect of his doing well. As a Stranger your Counsels may be of Use to him, which I therefore request you would afford him. He is recommended to me by very respectable Persons, and I shall aknowledge the Civilities you may show him. With great Esteem, I have the Honour to be, Sir, &c.
Another Copy of the above Letter was directed to Jonathan Williams Esqr. Boston.
Michael Hillegas Esqr.
